Citation Nr: 0916281	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative changes.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January to June 
2001.  He also had subsequent Inactive Duty Training 
(INACDUTRA) in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision in which the 
RO granted service connection and assigned an initial, 10 
percent rating for lumbar strain with degenerative changes, 
effective November 23, 2005.  Later that same month, the 
Veteran filed a notice of disagreement (NOD) with the initial 
disability rating assigned.  The RO issued a statement of the 
case (SOC) in September 2006; and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later the same month.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Veteran was scheduled for a videoconference Board hearing 
on June 26, 2008; however, he failed to appear on the 
scheduled hearing date.  The hearing notice was not returned 
as undeliverable, and no further communication was received 
from the Veteran regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).

In July 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the November 23, 2005 effective date of the grant 
of service connection, low back symptoms have included 
complaints of pain, with forward flexion to 70 degrees and 
combined range of motion of the thoracolumbar spine of 200 
degrees; there has been no evidence of increased limitation 
of motion on repetitive use;  muscle spasm or guarding 
resulting in abnormal gait, abnormal spinal contour, or any 
associated neurological manifestations or incapacitating 
episodes associated with intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbar strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5237, 5242 (2005-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
claim for service connection: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection (as the claim was then).  The December 2005 letter 
also provided notice as to what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA, and specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  Pre-rating 
letters dated in March and April 2006 also provided general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In May 2006, the RO granted service 
connection for lumbar sprain with degenerative changes; and, 
as mentioned, the Veteran filed an NOD with the initial, 10 
percent rating that was assigned.  The May 2006 RO rating 
decision reflects the RO's initial adjudication of the claim 
after issuance of the December 2005, and March and April 2006 
letters.  

Post-rating letters dated in June 2006 and August 2008 also 
provided the appellant with information pertaining to what 
information and evidence is needed to substantiate a claim 
for a higher rating for a lumbar spine disability.  The 
September 2006 SOC and the August 2008 post-rating letter set 
forth the criteria for higher ratings for a lumbar spine 
disability.  After issuance of the June 2006 and August 2008 
letters, the December 2008 SSOC reflects readjudication of 
the claim for increase.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of medical 
records from Moncrief Army Community Hospital and Eau Claire 
Cooperative Health Centers, and the report of an April 2006 
VA spine examination.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran.

The Board also finds that no further RO action, prior to 
appellant consideration of this claim, is needed.  In this 
regard, it is noted that, in the July 2008 remand, the Board 
instructed that the Veteran be afforded a new VA orthopedic 
examination to obtain information as to the severity of his 
low back disability, specifically addressing whether the 
Veteran's degenerative disc disease (DDD)/IVDS is a residual, 
or progression, of the low back disability for which service 
connection has been granted.  The Board advised the Veteran 
that, under 38 C.F.R. § 3.655, if he failed to report for 
examination without good cause, the claim on appeal may be 
denied.

The record reflects that, pursuant to the remand, VA 
examinations were scheduled in October and November 2008, but 
the Veteran did not report for either examination.  The 
claims file contains a notice letter informing the Veteran of 
the dates, times and locations of the examinations.  A 
subsequent letter informed him that he had failed to report 
to the October 2008 examination, and requested that he 
contact the office if he wanted to be considered for another 
examination.  These letters were not returned as 
undeliverable and there is no evidence that the Veteran 
contacted the VA Medical Clinic (VAMC) to indicate that he 
was unable to keep the scheduled appointments or to request 
that they be rescheduled.  

In light of the above, the Board finds that the RO has 
complied with the remand instructions to the extent possible, 
and no further action in this regard is warranted.  Because 
the Veteran failed to report to VA examinations scheduled in 
connection with an original claim, as indicated in the prior 
remand, the claim is evaluated on the basis of  the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2008). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

In the May 2006 rating decision, the RO originally granted 
service connection and assigned an initial, 10 percent rating 
for a lumbar strain, pursuant to Diagnostic Code 5237(for 
rating lumbosacral or cervical strain).  Later that same 
month, the RO issued another rating decision, 
recharacterizing the disability as "lumbar strain with 
degenerative changes" and continuing the 10 percent rating, 
pursuant to Diagnostic Code 5242 (for rating degenerative 
arthritis of the spine). 

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 10 percent rating is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right lateral rotation.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and lateral rotation to 30 degrees, each, are 
considered normal ranges of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71, Plate V.
 
In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-
207. 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v.  
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial rating 
in excess of 10 percent for the Veteran's service-connected 
lumbar strain with degenerative changes is not warranted.  

The Veteran's military service records reflect that in August 
2003, during a period of INACDUTRA, he injured his back when 
the vehicle he was traveling in stopped suddenly and he was 
thrown forward and hit a piece of equipment.  He sustained 
muscle strain and contusions of the left side of the thoracic 
lumbar spine.  A March 2006 record reflects his complaint of 
continued back pain and tightness since the accident.

The report of an April 2006 VA examination reflects the 
Veteran's complaints of low back pain with an occasional 
altered sensation in his left leg, aggravated by prolonged 
standing and sitting.  He said that he had not had any 
episodes in the past several months that required bed rest 
prescribed a physician.  He also reported having back 
stiffness in the morning.  On physical examination, forward 
flexion was to 70 degrees with pain throughout the range of 
motion.  Extension was to 10 degrees; lateral flexion was to 
30 degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  With repetitive testing, there was no further 
loss of motion.  He had some tenderness to palpation of the 
lower lumbosacral region in the midline.  Straight leg raises 
also elicited pain.  There were no muscle spasms.  His 
neuromotor, sensory, and deep tendon reflexes were normal and 
he walked with a normal gait.  The examiner stated that there 
were no objective findings of radicular complaints or nerve 
root impingement on examination and by history.  The 
diagnosis was chronic lumbar strain.

An April 2006 X-ray from Eau Claire Cooperative Health 
Centers revealed DDD at the L3-4 and L4-5 levels with no 
acute abnormality.  An April 2006 magnetic resonance imaging 
(MRI) showed degenerative discs at the L4-5 and L5-S1 levels 
with bulges and small superimposed midline herniations.  
There was minor encroachment on the corresponding nerve roots 
at the L5-S1 level.  

An April 2006 medical record from Moncrief Army Community 
Hospital reflects the Veteran's complaint of low back pain 
without radiation into his legs.  There were no muscle spasms 
and no leg weakness or numbness.  A September 2006 record 
reflects limitation of motion with pain.  Straight leg tests 
were negative.  There was no step deformity or unstable 
fracture site.  Neurovascular and sensory examinations of the 
lower extremities were normal.  The diagnosis was IVDS at the 
L4-5 and L5-S1 levels.  The physician recommended aggressive 
physical therapy and paraspinal and abdominal strengthening, 
noting that future surgical fusion may be an option.  

At the onset, the Board notes that the Veteran has also been 
diagnosed with DDD/IVDS; and, as pointed out in the July 2008 
Board remand, it is unclear whether DDD/IVDS is a residual, 
or progression of, the low back disability for which service 
connection has been granted (i.e., resulting from the August 
2003 injury during INACDUTRA).  However, as explained below, 
even if the Board takes into account any symptoms related to 
DDD/IVDS, no more than a 10 percent rating is warranted for 
the Veteran's low back disability is warranted..

The aforementioned evidence does not reflect findings of 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined range 
of motion of not greater than 120 degrees - findings 
commensurate with a 20 percent rating.  Rather, on VA 
examination in April 2006, the Veteran had forward flexion to 
70 degrees and combined range of motion of 200 degrees.  A 
September 2006 record noted muscle spasm, but the medical 
evidence does not demonstrate muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  

The Board has considered the Veteran's complaints of pain and 
stiffness; however, the April 2006 VA examiner noted that 
repeat testing did not further limit range of motion.  There 
is also no medical evidence of specific weakness, 
fatigability, lack of endurance, or lack of coordination.  
The Board notes that the rating criteria under the General 
Rating Formula contemplate symptoms such as pain, stiffness, 
aching, etc., if present, thus, evaluations based on pain 
alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
sections of the rating schedule for evaluating neurological 
disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).   
Here, the Veteran's complaints have been taken into 
consideration in the assignment of the initial, 10 percent 
rating, and there is no basis for assignment of a higher 
rating solely on the basis of these complaints, alone.  See 
38 C.F.R. §§ 4.40, and 4.45; DeLuca, 8 Vet. App. at 206-207.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability, 
such would not be the case here, as neurological examinations 
have been normal and the Veteran has not complained of 
radiculopathy.  Thus, no separate rating for neurological 
manifestations is warranted.

The Board also notes that, even if evaluated on the basis of 
applicable criteria for rating disc disease, a disability 
rating higher than 10 percent is not warranted.  Pursuant to 
Diagnostic Code 5243, IVDS is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(as discussed above) or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes, a 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  Higher ratings are warranted for incapacitating 
episodes of longer durations.  For purposes of evaluation 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes.

The medical evidence since the effective date of the grant of 
service connection does not indicate any bed rest prescribed 
by a physician, let alone for a total period of at least one 
week in the last 12 months, as required for the minimum, 
compensable rating under the above-noted criteria.  Rather, 
during the April 2006 VA examination, the Veteran denied any 
incapacitating episodes during the previous several months.  

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point, since the 
effective date of the grant of service connection, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the December 2008 SSOC).  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that the disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's lumbar strain with degenerative 
changes, pursuant to Fenderson (cited to above), and the 
claim for an initial rating in excess of 10 percent for the 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the assignment of an initial rating 
higher than 10 percent, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial disability rating in excess of 10 percent for 
lumbar strain with degenerative changes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


